Citation Nr: 0513388	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
mechanical low back pain with abnormal deep tendon reflexes, 
bilateral lower extremities, currently evaluated as 50 
percent disabling in combination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to December 
1976.

The instant appeal arose from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which granted a claim for an 
increased rating, to 20 percent, for mechanical low back pain 
with limitation of lateral motion, mild paraspinous muscle 
spasm, and no evidence of nerve root entrapment.  

This case was remanded by the Board of Veterans' Appeals 
(Board) for further development in February 2004.  
Thereafter, in a January 2005 rating decision the RO granted 
an increased rating for the issue on appeal.  The January 
2005 decision assigned a 30 percent evaluation for mechanical 
low back pain with limitation of lateral motion, mild 
paraspinous muscle spasm, and no evidence of nerve root 
entrapment; a 10 percent evaluation for abnormal reflexes, 
right lower extremity; and a 10 percent evaluation for 
abnormal reflexes, left lower extremity.  Since this claim 
has not been withdrawn, an increased rating above 50 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

The appellant, in July 2000 correspondence with the RO, seems 
to have raised a claim for individual unemployability (TDIU).  
Roberson v. Principi, 251 F. 3d 1378 (2001) (when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of section 3.155(a) has been met and VA 
must consider TDIU).  Since this issue has not been developed 
by the RO, it is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected mechanical low back pain with 
abnormal deep tendon reflexes, bilateral lower extremities, 
is currently manifested by at least 50 degrees flexion, at 
least 25 degrees extension, at least 20 degrees right lateral 
flexion and 10 degrees left lateral flexion, and at least 15 
degrees rotation; muscle spasm; and occasional decreased 
sensation.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
mechanical low back pain with abnormal deep tendon reflexes, 
bilateral lower extremities, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic 
Code 5243, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provided an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated March 2, 2004.  This letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his claim 
for an increased evaluation, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to a higher 
evaluation for his service-connected low back disorder.  The 
letter advised him that VA would attempt to get any relevant 
federal evidence, as well as any private medical evidence 
which he identified.  The letter further informed him that he 
needed to provide enough information about his records so 
that they could be requested, that he needed to report for 
the VA examination that was to be scheduled, and that he 
needed to inform the VA of any private treatment or recent VA 
treatment for his back condition.  With regard to the fourth 
element of notice, the Board notes that VA literally 
requested the veteran to provide "any evidence you may 
have" that pertained to his claim.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  VA 
has also developed the veteran's service medical records and 
VA treatment records.  The veteran has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with the 
increased rating claim.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires higher ratings for his service-connected 
low back disability.  He maintains, in essence, that the 
evaluation currently assigned does not adequately reflect the 
severity of his impairment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that when the pertinent diagnostic criteria provide 
for a rating a disability on the basis of loss of range of 
motion, determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero 
percent rating was warranted if the condition was 
postoperative, cured.  A 10 percent rating was warranted if 
the condition was mild, and a 20 percent rating was warranted 
if the condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted, if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  See also 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998) 
(indicating that when a veteran is in receipt of less than 
the maximum evaluation under former Diagnostic Code 5293, 
based on symptomatology that includes limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support an increased 
evaluation for the veteran's service-connected low back 
disorder.  The veteran's currently assigned 50 percent 
evaluation (in effect since May 6, 1999) is equal to or 
exceeds the maximum schedular evaluation available under most 
Diagnostic Codes in the regulations in effect prior to 
September 23, 2002.  Thus, a schedular disability evaluation 
greater than 50 percent under the old regulations is possible 
only if the veteran met one of the following criteria:  a 
history of vertebral fracture (Diagnostic Code 5285); 
complete bony fixation of the spine (Diagnostic Code 5286); 
or pronounced intervertebral disc syndrome (Diagnostic Code 
5293).  The evidence of record does not show, nor does the 
veteran contend, that he had a vertebral fracture or complete 
bony fixation of the spine.  

The record also does not show that the evidence more nearly 
approximates the criteria necessary for a higher rating under 
the old regulation for intervertebral disc syndrome as the 
veteran's symptomatology was not pronounced.  A May 1999 
record noted that the veteran denied weakness in his legs, 
and he has consistently denied bowel or bladder problems 
throughout the appeal period.  A June 1999 record noted that 
the veteran had no radicular symptoms.  While the veteran 
complained of pain, muscle spasm was noted to be slight 
during a December 1999 VA examination.  Further, at that time 
there was no evidence of nerve root impingement, no sensory 
deficits were found, and X-ray examination was essentially 
negative.  The veteran did complain of numbness from the hip 
to the knee on the left side in August 2000, and he had 
decreased sensation in both legs during a December 2002 VA 
examination.  However, the examiner concluded that there were 
fewer objective findings than subjective symptoms on 
examination and opined that the veteran's back condition has 
only a mild impact on his employability.  

During a March 2004 VA examination, the examiner concluded 
that pain was the biggest limiting factor with regard to the 
veteran's functioning and that the veteran had severe 
functional impairment in connection with his low back 
condition.  Magnetic resonance imaging at that time showed 
degenerative changes, mild diffuse disk bulge at L4-5, and 
mild left neural foraminal narrowing.  However, the veteran 
had good muscle strength, no atrophy, and he could walk 150 
feet.  The Board does not find that the evidence more nearly 
approximates a picture of pronounced intervertebral disc 
syndrome.  There was no evidence of pronounced neurological 
symptoms like absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc which 
would merit a higher evaluation.  Further, the evidence 
seemed to show that the veteran did get more relief than 
"little intermittent relief" as the medical evidence shows 
that his symptoms were relieved by medication, application of 
heat, and use of a TNS unit.

With regard to the spine regulations in effect since 
September 23, 2002, and September 26, 2003, the Board also 
does not find that a higher evaluation is warranted.  First, 
the evidence does not show that a higher rating is warranted 
under the new intervertebral disc syndrome criteria.  For the 
higher, 60 percent, rating to apply, the medical evidence of 
record would have to show over 6 weeks of incapacitating 
episodes during a one year period.  The evidence does not 
show that a physician has prescribed bed rest for the veteran 
in recent years or that the veteran required treatment by a 
physician for a total of 6 weeks in a given year for acute 
signs and symptoms due to intervertebral disc syndrome.

Alternately, the Board has considered whether higher separate 
evaluations of chronic orthopedic and neurologic 
manifestations are warranted.  The Board does not find, 
however, that a higher rating is warranted under this method.  
With regard to his orthopedic manifestations, the objective 
medical evidence shows that during VA examinations in 
December 2002 and March 2004, there were instances where the 
veteran was able to fully flex, fully rotate, and fully 
laterally flex to the left.  However, after multiple 
repetitions, it was noted that the veteran was fatigued, had 
decreased endurance, and lost 15 degrees of his range of 
motion.  In addition, the veteran was reportedly distressed 
with regard to all back motion during the March 2004 VA 
examination.  Even taking into consideration the DeLuca 
factors, however, the Board finds that the veteran has 
significant range of motion in the low back.  The medical 
evidence shows he has at least 50 degrees flexion, at least 
25 degrees extension, at least 20 degrees right lateral 
flexion and 10 degrees left lateral flexion, and at least 15 
degrees rotation.  In the Board's view, that sort of 
limitation of motion does not warrant an evaluation in excess 
of 30 percent under the new regulations.

With regard to the veteran's neurological manifestations, his 
abnormal reflexes are currently evaluated as 10 percent 
disabling for each lower extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 as paralysis of the sciatic nerve.  
Under that Diagnostic Code, 10, 20, 40, and 60 percent 
ratings are warranted for mild, moderate, moderately severe, 
and severe, with marked muscular atrophy, incomplete 
paralysis of the sciatic nerve.  An 80 percent rating is 
warranted for complete paralysis of the sciatic nerve where 
the foot dangles and drops, and there is no active movement 
possible of the muscles below the knee and flexion of the 
knee is weakened or lost.

The evidence does not show, and the veteran does not contend, 
that he has complete paralysis of the sciatic nerve.  In 
addition, the medical evidence does not reveal any atrophy of 
the lower extremities.  The 2004 examiner specifically found 
no atrophy of the lower extremities.  The veteran complains 
of numbness and weakness in the lower extremities.  
Objectively the evidence shows decreased sensation to 
pinprick in the lower extremities during the 2002 examination 
but intact sensation was noted in the lower extremities 
during the 2004 VA examination.  Further, the motor strength 
of the lower extremities was essentially normal during the 
2004 examination.  In addition, the veteran reported that 
while he sometimes felt unsteady, he has not had any falls 
and he is able to walk without assistive devices.  Based on 
these findings, the Board concludes that an increased rating 
for neurological manifestations is not warranted.  
Accordingly, the greater weight of the evidence is against 
the assignment of a higher evaluation.

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been frequently hospitalized for treatment of 
the disabilities at issue.  Further, while the veteran 
maintains that his back problems have caused him marked 
interference with employment, the only medical opinion that 
specifically addresses employability was the 2002 VA 
examination report which found that the "veteran's back 
condition likely has a mild impact on his employability."  
The record does not establish that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  


ORDER

A claim for an increased rating for service-connected 
mechanical low back pain, currently evaluated as 50 percent 
disabling, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


